DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  on line 1 “configure” should be –configured--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim does not have a period.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the claim does not have a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,400,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-12, 14-15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Broadfield et al. (USP 2005/0062238).
	Regarding claim 1, Broadfield et al. disclose a medication dispensing system comprising:
an enclosure housing (20,30);
one or more drawers (29) slidably enclosed within the enclosure housing;
a drawer lock assembly configured to secure the drawer within the enclosure housing (see “electronically unlocked” in paragraph [0068]);
a processor (31); and
a biometric input device (43) at least partially disposed within and recessed below (see Figure 3) a surface (41) of the enclosure housing (20,30) such as to receive a biometric input at the surface of the enclosure housing (see Figure 3),
wherein the biometric input device (43) is operatively coupled to the processor (see paragraph [0080]), and
wherein the processor is configured to, on receiving the biometric input from the biometric input device:
authenticate a user associated with the biometric input (see paragraphs [0087] and [0089]); and 
activate, based on authentication of the user, the drawer lock assembly to unlock and provide access to the drawer (see paragraphs [0084] and [0089]).
	Regarding claim 2, Broadfield et al. disclose the medication dispensing system of claim 1, wherein the processor is configure to:
cause a display device (26) to display a user interface (48) configured to allow the user, when authenticated, to view inventory stored within the one or more drawers (see “a list” in paragraph [0089]) and to set up one or more dispensing queues (see “taken item(s)” in paragraph [0090]) for dispensing one or more medication orders (see paragraph [0092]),
wherein a respective dispensing queue containing a respective medication is cleared when the respective medication is removed from the medication dispensing system (see “if the caregiver has taken items(s) and has recorded what the caregiver has taken on the touch screen, the menu will disappear when the caregiver shuts the drawer” in paragraph [0090]).
	Regarding claim 3, Broadfield et al. disclose the medication dispensing system of claim 2, further comprising:
the display device (26), wherein the display device is coupled to the enclosure housing (see Figure 1), adjacent to a location of the biometric input device (see Figure 3).
	Regarding claim 5, Broadfield et al. disclose the medication dispensing system of claim 2, wherein the processor is further configured to:
authenticate the user to use the user interface based on the biometric input (see paragraph [0086]).
	Regarding claim 6, Broadfield et al. disclose the medication dispensing system of claim 1, wherein each drawer of the one or more drawers (29) comprises a plurality of lidded compartments (60) housed within the drawer (see Figure 7)), each lidded compartment (60) configured to store one or more items and to secure the one or more items from access and to provide access to the one or more items when the authentication of the user is associated with the lidded compartment (see paragraph [0067]).
	Regarding claim 7, Broadfield et al. disclose the medication dispensing system of claim 6, wherein the processor is further configured to:
authenticate the user to access a user interface associated with the medication dispensing system (see paragraph [0086]);
receive, from the user interface, an indication of a requested medication (see “select the medication” in paragraph [0088]);
confirm whether the user is authorized to gain access to the requested medication (see “For controlled substances, the caregiver may need to re-authenticate, or use an additional password before the drugs are released” in paragraph [0088]); and
provide access to a lidded compartment (60) storing the requested medication only when the user is confirmed to have access to the requested medication (see paragraph [0067] and Figure 7).
	Regarding claim 8, Broadfield et al. disclose medication dispensing system of claim 1, further comprising:
a plurality (see “cabinets” in paragraphs [0069] and [0093]) of horizontally aligned drawers,
wherein each drawer is configured to store one or more items and to secure the one or more items from access and to provide access to the one or more items (see Figure 6) when the authentication of the user is associated with the one or more items (see paragraph [0084]).
	Regarding claim 10, Broadfield et al. disclose the medication dispensing system of claim 1, wherein the biometric input device comprises a fingerprint scanner (43), and wherein the processor is further configured to:
verify a fingerprint scan obtained by the fingerprint scanner against biometric authentication information stored in a database (see paragraph [0016]).
	Regarding claim 11, Broadfield et al. disclose the medication dispensing system of claim 10, further comprising:
a key lock (110) assembly configured to provide access to the one or more drawers if the biometric input device is not operable (see paragraph [0072]).
	Regarding claim 12, Broadfield et al. disclose the medication dispensing system of claim 1, further comprising:
a first compartment (63) having no individual compartment lock and a compartment interior that is accessible upon slideably opening a respective drawer of the one or more drawers (see Figure 6), and a second compartment (60) having an individually lockable compartment lid (see “CUBIE receptacles in paragraphs [0066]-[0067]; also see “U.S. Pat. Nos. 6,116,461 and 6,338,007” in paragraph [0067]; also see claim 13 of USP 6,338,007) coupled only to that second compartment and a compartment interior that is not accessible upon initial opening of the respective drawer (see Figure 7).
	Regarding claim 14, Broadfield et al. disclose a method for dispensing a medication, comprising:
receiving a biometric input by a biometric input device (43) at least partially disposed within and recessed below (see Figure 3) a surface (41) of a medication dispensing cabinet (20,30), the biometric input device (43) configured to receive the biometric input at the surface (see Figure 3) of the medication dispensing cabinet (see paragraph [0083]);
on receiving the biometric input from the biometric input device, by a processor:
authenticate a user associated with the biometric input (see paragraphs [0087] and [0089]); and 
activate, based on authenticating the user, a drawer lock assembly to unlock and provide access to a slidable drawer within the medication dispensing cabinet (see Figure 6), the slidable drawer being locked until the user is authenticated (see paragraphs [0084] and [0089]).
	Regarding claim 15, Broadfield et al. disclose the method for dispensing a medication of claim 14, further comprising:
causing a display device (26) to display a user interface (48) configured to allow the user, when authenticated, to view inventory stored within the drawer (see “a list” in paragraph [0089]) and to set up one or more dispensing queues (see “taken item(s)” in paragraph [0090]) for dispensing one or more medication orders (see paragraph [0092]),
wherein a respective dispensing queue containing a respective medication is cleared when the respective medication is removed from the medication dispensing system (see “if the caregiver has taken items(s) and has recorded what the caregiver has taken on the touch screen, the menu will disappear when the caregiver shuts the drawer” in paragraph [0090]).
	Regarding claim 17, Broadfield et al. disclose the method for dispensing a medication of claim 15, further comprising:
authenticating the user to use the user interface based on the biometric input (see paragraph [0086]).
	Regarding claim 18, Broadfield et al. disclose the method for dispensing a medication of claim 14, further comprising:
authenticating the user to access a user interface associated with the medication dispensing system (see paragraph [0086]);
receive, from the user interface, an indication of a requested medication (see “select the medication” in paragraph [0088]);
confirm whether the user is authorized to gain access to the requested medication (see “For controlled substances, the caregiver may need to re-authenticate, or use an additional password before the drugs are released” in paragraph [0088]); and
provide access to a lidded compartment (60) storing the requested medication only when the user is confirmed to have access to the requested medication (see paragraph [0067] and Figure 7).
	Regarding claim 20, Broadfield et al. disclose the medication dispensing system of claim 14, wherein the biometric input device comprises a fingerprint scanner (43), the method for dispensing a medication further comprising:
verifying a fingerprint scan obtained by the fingerprint scanner against biometric authentication information stored in a database (see paragraph [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 9, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadfield et al. (USP 2005/0062238) as applied to claims 1-3, 5-8, 10-12, 14-15, 17-18, and 20 above, and further in view of Haitin et al. (USPGPUB 2003/0120384).
	Regarding claim 4, Broadfield et al. disclose the medication dispensing system of claim 2. However, they do not disclose a system wherein the display device comprises a mobile device remote from the medication dispensing system, wherein the user is authenticated to user the user interface via login information provided to the mobile device. Haitin et al. disclose a system wherein the display device comprises a mobile device (60) remote from the medication dispensing system, wherein the user is authenticated to user the user interface via login information provided to the mobile device (see paragraph [0105]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Broadfield et al. by including a system wherein the display device comprises a mobile device remote from the medication dispensing system, wherein the user is authenticated to user the user interface via login information provided to the mobile device, as disclosed by Haitin et al., for the purpose of providing a physician a hand-held portable computer to provide information involved in enabling dispensing (see paragraphs [0037]-[0038]).
	Regarding claim 9, Broadfield et al. disclose the medication dispensing system of claim 1. However, they do not disclose a system wherein the processor is further configured to: receive an authorization signal from a mobile device remote from the medication dispensing system, wherein the drawer lock assembly is activated based on the authorization signal to unlock and provide access to the drawer. Haitin et al. disclose a system wherein the processor is further configured to: receive an authorization signal from a mobile device remote from the medication dispensing system (see paragraph [0112] and [0115]), wherein the drawer lock assembly is activated based on the authorization signal to unlock and provide access to the drawer (see paragraphs [0112], [0115], and [0134]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Broadfield et al. by including a system wherein the processor is further configured to: receive an authorization signal from a mobile device remote from the medication dispensing system, wherein the drawer lock assembly is activated based on the authorization signal to unlock and provide access to the drawer, as disclosed by Haitin et al., for the purpose of providing a physician a hand-held portable computer to provide information involved in enabling dispensing (see paragraphs [0037]-[0038]).
	Regarding claim 13, Broadfield et al. disclose the medication dispensing system of claim 1. However, they do not disclose a system further comprising: a network interface configured to unlock the drawer lock assembly upon receiving authentication from a mobile device of an authorized user. Haitin et al. disclose a system further comprising: a network interface (see Figure 1) configured to unlock the drawer lock assembly upon receiving authentication from a mobile device (57) of an authorized user (see paragraph [0134]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Broadfield et al. by including a system further comprising: a network interface configured to unlock the drawer lock assembly upon receiving authentication from a mobile device of an authorized user, as disclosed by Haitin et al., for the purpose of providing a reader to enable dispensing (see paragraph [0134]).
	Regarding claim 16, Broadfield et al. disclose the medication dispensing system of claim 15. However, they do not disclose a system wherein the display device comprises a mobile device remote from the medication dispensing system, the method for dispensing a medication further comprising: authenticating the user to the user interface via login information provided to the mobile device. Haitin et al. disclose a system wherein the display device comprises a mobile device remote from the medication dispensing system, the method for dispensing a medication further comprising: authenticating the user to the user interface via login information provided to the mobile device (see paragraph [0105]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Broadfield et al. by including a system wherein the display device comprises a mobile device remote from the medication dispensing system, the method for dispensing a medication further comprising: authenticating the user to the user interface via login information provided to the mobile device, as disclosed by Haitin et al., for the purpose of providing a physician a hand-held portable computer to provide information involved in enabling dispensing (see paragraphs [0037]-[0038]).
	Regarding claim 19, Broadfield et al. disclose the medication dispensing system of claim 14. However, they do not disclose a system further comprising: receiving an authorization signal from a mobile device remote from the medication dispensing system, wherein the drawer lock assembly is activated based on the authorization signal to unlock and provide access to the drawer. Haitin et al. disclose a system further comprising: receiving an authorization signal from a mobile device remote from the medication dispensing system, wherein the drawer lock assembly is activated based on the authorization signal to unlock and provide access to the drawer (see paragraph [0105], [0112], [0115], and [0134]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Broadfield et al. by including a system further comprising: receiving an authorization signal from a mobile device remote from the medication dispensing system, wherein the drawer lock assembly is activated based on the authorization signal to unlock and provide access to the drawer, as disclosed by Haitin et al., for the purpose of providing a physician a hand-held portable computer to provide information involved in enabling dispensing (see paragraphs [0037]-[0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
12/1/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655